CASE PB Ss radbab- geo t58e 6 Fea Qaralo Pad MK

ORDERED.

SOGk.

: ne a PRES ore Judge

Dated: March 24, 2020

UNITED STATES BANKRUPTCY COURT

 

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
ww Timb.uscourts. gov
In re:
Taquan Rashe Gullett-E], Chapter 7
Case No. 3:20-bk-618-FAF
Debtor.
/
Taquan Rashe Gullett-El,
Vv. Adv. No. 3:20-ap-30-JAF
United States of America, et al.,
Defendants.
i

 

ORDER STRIKING DOCUMENT AS UNINTELLIGIBLE
This proceeding came before the Court upon a document filed by the Debtor, which he
titled “Letter Rogatory for International Judicial Assistance and Application for Ex. Rel,
Action/Humanitarian Intervention” (the “Document”) (Doc. 4) The Document is 21 pages,
handwritten, single spaced, and unintelligible. The Court cannot determine from reviewing the
Document what relief the Debtor, who identifies himself as a “Political Prisoner of War for

National Liberation from Colonialism,” seeks. Upon the foregoing, it is
C2aeePLHasOOGOSIADODbd4 Filed 00/24/20 Bage 2 ef 24

ORDERED:

The Document is stricken as unintelligible.

Clerk’s Office to Serve
 
   

TAG MIDDLE

“a ret EL TAGUANS RASHE |

i gt prolockicel ander queer: Leek Wares Lavons onbir “deivchions)

XXK- KX-$S3a DEBTOR,

laquon Rahshe b ollelt-€1 2
Plo at ith °
Vv.
INTIED STATES OF AMERICA,
JNITED STATES ATTORNEY GERELAL )

JULTED STATES DEPARTINEIT OF JUSTICE,

LWTERNAL REVENUE SERVICE,
ALTEORWIA FRANCHISE TAX BOARS |
EHERAL ButEHY OF PATSONS,
ALTEORNTA ATTORNEY GENERAL,
MMERTCAN BAR ASSOCIATION,
LNTERWATTONAL BAR ASSOCTATION,
STATE OF CALTFORNIA,
INTTED SIATES DEPARTMENT BF STATE,
‘LORIBA ATTIORUEN GELERAL |
SIATE OF FLORIDA,
INTTED STATES DEPARTMENT OF “TREASURY |
INTTED SIATES DEPRE TOME OF Commerce,

NINEK SITES DEFAMIinenT Of TRANS EDRTATion j
WS. SECORTITES AND CACHANGEE COMMISsLON ,
NITED STATES ComeTROLLek OF TRE CORRENES,

IMLIED STATES POSTAL SERVICE,
OCT AL SECORTTY ABMINTSTRATLON,
DE LENBANTCS),

Ltage BO-40375-KKS ADEE G14 Fild MOMRAOPTRaAge 3 of afer)
DISTRICT

i Cae ERAS 12.54,92. loo 5

a i “Uhyy
é 4

OFS FLO od

    
  
  

bn

“Cleaen Wumbers 3: at - ik Q |

“hav. Paste. ds rad, _ OOC50 SAE

 

' BSEO Evaetky Mear® Gud agg, Was: Noa 193q 45
LETIER ROGATORY FOR INTERNATIONAL SONLCIAL ASSISTANCE,

‘ang WPAACHTEON FoR EX REL, ACTION AtomAWTTARIAN Siernentriot
Fed, R. BKeot. F. Wawet Seq.

“La accordance. wrth:

;° Vaiversal Declarction a Woman Rights (inasy*

4
|

!

 

Varked N Arcs Declared! sees a Andrpeadere t+, Rhone

De Countetes ond Pepples 5 foanecol Asseniu Resolution 11H

4 December MOO

o Uaiied Nations Seclara Lor an the Ridits A*
adi QUrous [Rutodstywonsus | Pavcles (aon)

CXV)

5 Madeid Lonvention Soc Peetedion' any Mor cen IRBO%
Codified at [IB U.U.S. Chapter F $ HA]

* Ve Valu 6 & Peace and Triendslp Wngy*

» Hogue bxidence Cnavestion™ ae $71, 9555, TT.85. Ne, TAMA,
Ashetes 4,9,4,48 codilied a [99 us.c- S780]

» Deagare Lonstidvhion for Ane. united Hotes a Reerien O187)
Vek che 4 SectionA codified at Lagus.c.4} aa4t- 22956 |

° Rome STATUTE
© Sade a MWe Vsternat Lone Cova a Sushce
© Use A Wo. Laheradtionnt Criminal Covet

“phEMAND FOR DORY TRTaAL”

Pelidical pe AUN Rolnshe. - ei, 5 Valewtei Nelainee

A Wor foc Sediacal Liber

akton £ corn Ralociol ison

LP.o.. bao1s - ol8®
Federal Corcectional Lastituhion Celaman Medion, P,0,Box 1039; tnlenan,FVaride. [33580]
N / OA
Prone Mouenbee

“Va Vropsia Persona preceeding in Mui Suris capacity

 
. WOTLCE TW AGENT Gese Boreearnvag PC Dad 4 FiiemaSGAonnReemd siefgersce te AGENT

APPLICABLE “To Aik SVCCESSOCES AND ASSTEWS

 

Qis. nll oh mar » Rehone. ans i-Relin (34 Ve No. mnie. A Riles, Most bos EVENS Most (Nereibut )

{. _ Da the cececd and hoe Mane. cececds oveseat is loc Var Lutlall alse cal called Mole Rolshe E\,
bivine Toma etal Spicit | in bivine Flesh and Bloed Compe et Natucol Man A maori em Sdund mis
tnd ct datecs s vprighit mocol integer, Le Feopcie Persona. proceedin an Moi Socis Cope. city, bevel Vb vecd
Seaton [Seii\oc/ Beaedicvas uf Preomeot Secuerty Tatras Harder Muthenticated Bich Cectificctes
Rec stared Copucich WA Reaistered Trodemock United Gates kor America Post OPice Wo, REOROS4OHAZ US ‘
Reaistered Gc hie Business Name ~Vocide bep acimest & State No. GiSod001g S7b; Macihme Lien fhe.
RE OoSAOSTSVS- Fdhocm LouatasFlacide. Tost. Mo. BOSH Hal Colt orain, Ute* a 7335959 344
California VOL lo 7253t01 O31 Codik oenio. WCC * WH AAIS3ITIO , Wertuck vee* DO - ae S0BH AL, D9 pvet
HEBIOR/ NST VIDUAL Went. EL AQUA RASHE” (aay and oll  lghebded gad/oc numerical variations
nad/oc decivebions) Mnereinelter, Moat. ARS oak | 1S & Least ol no0- iesagoal aver Lscthin Ang MeRAL AC
& red Seat vq ator d 6010S. 363-43 (19 Hoverd), IS LCA, wa ssn *s “Qys.ed HoI- Aliens, >
Nie. (Foreron) Rstcbets jond USES} nwo (2,2). - Alien Coreig; ) Lovernmest ; AView (Soreicys) D8 cele )
Tatecortionell Pra&eced Rersontsy,€ acral 5 5 HeeSpect we a cectaption Nowy the Vorded Vales | see Ly
Sudical Liceuit buval bouct Glocida Probste (Resiteas) Lovet TFAavAN RASHIC CULLETT Estme MOTILE OF
Tevst * Vo -WOVI-CR-DoaBe OR BK (00% Soy AIG 5 TAGUATE RASHIE pene ESTATE eavent Ys acll-(Rootta
DR BK NIST Core STAs TAQUAN ‘PASNLE BULLET ESTATE Pecsool Reglevintlean® \ereeti-CA- onaiad |.

=), ALE: at does (18@ aad oye. \nonees and Cece a YOR +. dno. Nell Ve Que? LN ad Sunnoh ; Ven

Wal Is hocan Recle Gener, Lodiac Coastt lion HA92R0 CAL Testy) Sob Zelouc, Foasral, Loy ih,
cast Lous A Proce Teest & Peace and Friendshie (sift Modded tocvection Vor Redackin n wee (iseoy
Veiversol hecdacction 3 Ho CAR Rick's (aue}* ed all CROOKES There, Vaited Webiens Declacati 1ON OM +he.
Gcoating a Todepesdence to tdonial Couatsves and Veeples Raogted by beneral Assemlely Resdotion 54 (Xv)
a 4 Vecenives \eor Waited Notions beclacation on tne B ats a Tadiggraes LAstodthonnest Peel les (2007) 5%
ROME SIAIUTE , Lenevn taavedions HAGUE Ev ibeece cath VENTION ce Lafer-flmecican Consens yond all
CONOes Yoacéto , Hoo; Ve bod RTAACS BS Reivate Tleendkioned Lew? Looves Om & on the Service Mocsad a Todi
ind Rx cay udiccel Socnatke. va Rin oe Commercial Meters (15 Nevemboer \qusye Neos echt \\e Cornaation Noaltshir
The Re vreed a Lesjislabion Nor Foreign Dublic bocumets (5 Betobe: au Lonyestion “ 7 Aecnchional |
Recess teu Aiee (95 bacbec \aBy* Lorweaian an Chaice a Coot + A of eginey $ (%3 vane. S005)* Loayedtion or
Ve Loans Roe \iceble. LoTrvds and Dr Where Rec asption A Suty as Cocvertion onthe Low Q opiceble T To Leta
Rights | in Resp A Secor: Kes Held uaan sd Stored er sonst Yared Neakions Covent a awl ad
Rai vcol Ri ts (abies Viena Lonayetion onthe Lous at Teds Gast De Op.otc Lonstlchion fae the unit
states A Nieeriee (ney, Woke A We Labernctioned Lovet at Bodice cm, a Syakute. F the Aetecnct ive
Cormaod Cruet CTL) , |

4 see. Cd.taltaancce-\pann-tns, BHidewt for Uplocos Lor pus around 55 Pas. os ~ 3%, Poroncophs aA-at

of ok

 

4

—
ee

Case 20-40375-KKS Doc 1-14 Filed 10/14/20 Page 5of 24

_ SEUDER: Maalik Taguan Rehshe Gollat-E1 on bell’ A Wimselt 3 General Crecsbor-l evectord
Gett\ oc/ benediciacy / Pacqmmovd Secorrty Lolerest Walder ovet WNLICTLEeL Taguan
RASHE Con ond al\ alphabetical and/or sumecicol Variations andAe derivations)

». CENTRAL AVTNORITY OF ReQuesied STATE: Mike Pompes Secretar x Ute 3
OS, depos meat ot Woke; UWS Leatead Vator ity fo Rogue and Ldter-Amesican

Vervice Lovestions ott i ce a Tcherad Lone Sod cies Assi ances Woo  Siredt } Wid,
Room \DOlo Washinton, bistset A Columbia JO5aa ~VTAO
—

, PERSONG) To LUHom The ExecuTed REQUEST LS To BE RETWRNELS -
9) Ms. Salou Bensovde , Peoseeritor 3 Dice a ve Prosecutor
TLcternakional Ceimneal Covet 5 Lotor nation and Exidence. art t
Fost Defice Box 19514, 9500 CH The Hooue ; The Netherlands

@) Ms. Waren Mose, Head R Ane OH ice.

Liasan OF ce a tye Lateran Vonad Cciminod Lovet Xo te. Verted Nekions 2
Dloto Vater Walicas Plozo, Suite AiTbe : Meus Nor Weis Rock Loo}

C) General Cacter C, Noon Uh 5, CEO, Associtton 3 Ys. Reme £
. AHOS Wilson Boulevard 5 Acliaston Mirgans oe O8901

fe Letters Rogators For Lotecactional Jodi cok Assidance are requested to SSOU 410 Ans Adverser ;
‘coceeding, .D.Ala. he gt. BEDS -ap -O0030-GAE celaled yo United Soles Boakeupte Coud M.b.Ha-

SO- HOWIS~3I7 A accecdance wrth, ne Hague Cy idence, Converdtion (9306.77 2555) T1.A.$
Sosa) Acticles 13,44; 98 C,8.6§ 4a.54,Ga,ob6o - avu.se Sei; Fed R.BK eg, 0. Tos 2097,
O31, 13,1033 1034 203b, 1037, 1055. 105, 1058s Fed KR. Civ.P, Ale, 27, 3,32, 33,34, 30,31 55, 56,58
‘o CONSE. Delendactcsy Iherein Visted loelow Yeo ine examined as Kelendactes) are withia the.
ecisdidion af Me Warbed States \ see Barnes & Noble, lac. Ve $i Loc, , 2010 W.$. Dich LEXIS
eas, at *5 (WUD.Col. Meng @, 2013) 5 see Lo ce Urethane Aatitcust Litie., a1 Rab. Sbl 33-34
Roo .300), The. ase Evidence Caovacion Aclicle HO shous re Vested Wohes is ao
ignatony thereto yaad AS suck, will noaer Lalecs Ro ‘a dow and requests 1S$ved vader the
‘calocals a he Heope Evidence Conyedvon . he Dedendacksy Vo be Bxamiard are ps Rows?
a & aA

 

 
Case 2020087 D0088-JADc Dad 4 Finda O3A/2O0 PagE6 Oo? 42

i) Varted Sates a Armecica!, Verted Mates Aiernes Laeneral US. hepactmest a Joshee 3
Ben Coanklia Stodkion P.O. Dox (083 5 Washington, bistaid a Colueloig. WOO Hr}
GSo Rennsulvanio Avenve, Wid; Washington, Nistciat a Columloia QD5S30

‘ Vaited Ges Pittornes (Los Rageles) °
Cederal Boil ding, Cor T5tlo+ 306 North Las Roggles Vest as Rageles (lik ocaion Ado19

*) TLakecnal Reverve. Service?
0.0. Box Ta4b: Plritedel lio Pennsu Vom \AVOL- 13

) Coliforain Ceomchise. 10x Board :
drenerel lovasel Sections £0. 0x 1180, IS! A-ab0- Ronchs Cordovetaliternian ASIA 1190.

’ Cederal Borens pl Poisons’
320 Ficst Siceck Wd; Woshiadioa Disicich dt Rdumbia 90534

‘) Colfocain Pitornen beneral 5 Stoke. a California s
Pd, Box GAN955 ; Soccameno Polifocnio QNdHy - 8550
vis)

Rrrericgn Bac Associct: ont
Qa) Moh Clack Street: Cini COLD, “LVinneig lo010

" TLeternatione Bor Associchion:
4 Clooe VD &, Bide Virest ; Londen ECHA HAD : Warted Kreg on

9) Joited Yiotes hepactmest ot Stake: |
Sat, WE Cove - DOV Siceek WW; Woslagt an, bisteie A Sducdin S25a0-1N0

x |
) Clocide. Ritorne Loenerols, Qhebe a Hocidat

Prod THE CAPLIDL , Tollohassee. , Flocida 39344-1050
% a
) Wared GWetes hepaclme at x Veensucnt
{500 Fenosu\ venta. Avenue WD 3 Was sncton , bistei x Rt Ral uclovo. adaad

3 2\
) Case 20-40375-KKS Doc 1-14 Filed 10/14/20 Page 7 of 24
Waited States bepectnedt 3 O ormerce.®
(hpi Constihution Aveave Wid ‘ Woslungion, bisteid 2 Rahuraloion 20330
')
Varked Sales bepactmet A ‘Teoasportat tons
395_f, Need SW; Woshiaglon bisteid KR Columbian M0493,
WS, Geeuc ies and Rachanog. Vocamissions
Mies Bockevgies Counsel WU South Mower Vicect, Suke 400: bes Rogehes, California. \OoU = 450
) Dared Gebes Lom@roller A Vee Co crencen 2

Hoo Seveath Viceet Sw a Woshiaatons bisteid a Calurdol in DONG

) Waited Shates Postal Seevice?
H75 L-Calkack Plaza SO; Woshu og] on, Wisin & Lalumbia. O28 0

‘ Social Security Administeotion $
NS Last Main Siceet s Leesburg Cacide BWTHG

 

) Dice. a Wis Noliness?
“The. Rely Deac BI Meceu , OCId0 Vatican Cig
a J” wy,

AX
ss chee American Voramission Orgamzotion ot Qenerican Votest
RGF, Breech Wes Washioutoa, dighict & Calumbia DOOoLo
a

 

4 . . . .
) Dist a 4 Cale wbin Depertmest 4 “Lasvucance Necurihes, and Boal ings
Zio Fics Stredt , NE * 20 ‘ Wostmadten, Nisthd a Columbia GOOdD

Ope
) Flocide OS ce 3 LMS¥ ance Regula vont
Odd East Gornes Stveet » Vollonassee. ; Ciocida. 39301

ai
) Calitoraio bepocteneat A Ansurance? .
300 Sociag VW ceak Souths Vower; Los Noogles, Clitoraia GdOV3

mo fk QM

 
Case BI2at DiISd-JAPC Bad 4 Fikaba@3A/2O0 Paags eloth2

A in
"yaa Nokions :
Cicst Aveave @ HEY Yok Now Yor, Wea Yeck JO0I7

*Y Los Nageles Coody Sheslts Landy a Los Raegles:
HS0o Oh vy terrace. Dever Las aeles, Lat Nocate: o0te3 - ot

a Cova » Sheriff, Covaty ds Novel:
50) Cast Ban Sed Joacksoavi tle. Florida ‘392309

 

x) depocimert a bd oeghton / Valhe Mee:
P.p. Box W353 Wilkes Racce , Peonsu)venia. (87173-4035

XNA — .
* Loe Angeles Vom Lelledtor:
P.d. Sox SUN: Los Angeles Califeraio (0054 ~ Ono
KI
Tronsunion Credit Bureau:
Pd. Box jOOd » Ghester Rennes) Varro. A009

we) Stoke a Relbocal a Cen plounest Developmect bee octet $
Book costes b cous (WL AoE: Go Bow YoloBBO;, Naccemoty. Cold oraio AVAGO - 0801

») a ESO Ceedit Buresus
ma Coy 4595: Allen Texas 10513

 

4308)

Equi Sox Ceedik Gucenn
Pio. Box THOS4s; AY ot. Koexcaio. 20374

*) Voted States Ni tech Cove ;
35D West {= rest Sole na; Los Angeles, Colibaraig, AS
voi) \) arted ches Irv tee.
G15 Wilshice Boulevard Suite 1850; Los Angeles Lalidosnie, ADO)

P.0, Boy Vaas Poladke »tlerida 301 48 - o4aa
B ot a\

 

 
Case 20-40375-KKS : Doc 1-14 Filed 10/14/20 Page 9 of 24
_ Wis proceeding, is an Adversacy Proceeding .b Fa. Bke gt ~QOORO-Tat celaed te
Javied States Bac rupley, Court M.D. Aes a0-00618- 357 posich is & clean A onli C1005

+

 

zeieaed ecosecation Qs & sulcterky e Lor collection A ow discharog able delat sand OW claim a
Tee a Veoh /Breoch 4 Ciducrar Duly / Breech A (Gxecctocu) Conte ack | see Ais idan Cor
idvet soc Fea Cee ns, Od .he Bhat 3: Do- ap - 00030-Tae_ calaled to MD.Aa, Bac Dd-d0le\-F57
ze Pibkidasih For oleas Locpus U.d.Goh # O714- ev ARON -CAS/314~cr- OOTIS ~CAS-4 1.

A aat is o \oastul NPA IMAMace Alien within Vhe cena a Voed Sct v Sastocd, boo WS. 393-b3:
a Noweed) ,\5 L La hi Rs} »% “$ ts Wor, and BUA ss Wiel) D4) 5 ole is Cur really gales ally /
rconsttutionelly detained? . by color A the authority at the Uniled Sates oe io videstion A the.
cast vlion tend/er laws and/or Seechies A Vee Varted Srates; and/or (i pein On AMcaliy a &
ot ao ix state. Gad de ont evled Aaerein 1S valet vil / oaconsttvhonally daleaned Aae an ad done
a omcked Under Ry alleyed sieht tle, askbucky porte et. pcalechon, or Qenphion clavmed
Inder re COPS St OCS } ocder, ar Santlvon a ann Voreign [gbetate 5 vader color Voeradt } the.
faldity and alec A hich Sepends upon Fre Lars A Wekions Lgee Malice on Poe. \ Neh 45 see
bol FONG-eu-W0ON} “RAS, Bak dearsk Coe Hebees Corpus docoued 5, Yas.08°94 Yeas. af-al \

Ve nigh gccbbative, coedibole admissuole evidence pcdibered ond ocdlerced in Advarsacuy
*coceedonc WDE \o. Bkrgt # 3:d0-ap - a00g0-50€ coloted Yo be Bhegt*oo-Odle%-3S7 oad C.b.CaIL
GQ cy iOS ~CAS , estoblishes oul); ple. substantive. and ecoceducal wi slcheng a due. process
lowe Due process requires Haak there oe. oppoctunrty te resect ever ny ovouloble. dRensey
nit Aoeed ot be beloce. este a yudgnest "U see ocorge Moore Lee bveos Co. vw. Rose O80 5.
313,53 $04, (920,77 L Rg. 126d 4433)] , “The estate shall have the benctit A pan daense.
Nolable to the dalbtor/indivdual os agpindt any eatity ather then The estate, Bee Wass 9585
xe AH dant Sos Adversacy Frocsedh ae MD .Ge. Buea: 1O0- np LOdI9-SAC AS bea. 4 |. Ain asserts

Ss ‘ 4 + 1 . a . € t ‘
ol a Vne Xellowding detenses including withedt \igitahion’$ » Wee 3-305: Nebenses and Clams
(8) c

 

in Recep ert , Dutess 5 OTieg elit é Wee Tronsadions Ceoud oe Discharae. Ln Losolvencs,
“eteeds ngs a Noctcine & Equiteble Recasgneds® Rouse a Process na Breach A Icust /Beducly a
reduces Dat /Brench a (Execdtorw) bocteoat > ogus.ed Base: Nobeos Lor pus Scorn Boakeust cv
outs * Sef -Help Repossessron FRephevin Boum Lack é Surisdictions Denil a Sushice Heal
‘ Procedural Su Aices  Eocopcict on fs ronghal Toten . a Alien Fr opectyys os No cleine 4 Pode Suat

5 Doon *Qes /Repesdivas/ Lompnses Loe, TL shernstional Shandacd A Jusiice 5
Taterndtisack Rogeaments; ® Roghea \ pes Co ty Gel. Navan / Homentarian Latecvection e

lo ot 2\

ITY an dos,

 
Cease? 8:-2024500030-JAGC 1bldc 4FiledaPbHEO20PagagO @b242

4. Lettecs Ro alec are, Ve: lack canted Ly Lekecadtionel Cos O mac -\eas Noe Feasons J
, 9) quiorly, gcanted ly | S |
cprnity [see 0.5. depaetmned ok Shake Reaxlakions doc hR. Waa SH, Ga. Wo) | » Whe bisheid Gooet.
deakcugtes Courts, and the Covcts a Roped rave the inheredt adhoc ity to issue Letters Regetor in
path cwil and time val CO.S25 Lyee Vaited Stokes vi Selharson, 544 £.Sugp. od {055 Wi {Eb Vo. 9004) | .
Ine Wogue Evidence Loqveation Achcle HD shows Wack the Uerted Stotes is a Sina ory thereto .

5. Tre Hague Rvidence Conver ton (83 0977,8555 TLAS. Wo? inn) 48 destaned OS & Kal Kc Comenon
ow states / [Elstates To detain civil discovery evidence. in Civil-louws spcisdichions Lsee
Later actional Sos for Acishao Ceasciousness sacs Ve Lee , 05 8.5, 435, HAD 443, (5.0.0.4, 1984)
Une Naaue. Evidence. Tonvest ton cllous Letters Roaster May ibe. used lou REkiork Ca lautul nar -tevmig.cad
Wien, Mien Goreian) Clade Alien Woreigad Bihiciod) 4a Secure evidence. Com an UncDoperd ive WAAR
belendo.cktsy) Yacovely the Lompulsacy powers a oPareige covet Cus. bideid Covets/ 08 Bankrug
~oucts/ US. Coves 4 Necect) | sex Hagve Evideace Loavastion, Acticle { \

© The departmest a Stoke Was pour, iceatly ,o- Var ough suitable channels te receive &

peter Cogatory, issued sor © vest made poy oAoceign oc akeradh ional tobbunal, tot consent i+
bo the Ybunalotticer, oF AgRacy in Whe Worked Stokes to whom it is oddcessed gad Av fecens
nnd cétuca a otter exe ciions and Xo CeCeAve wleker cogatory issued, or request mode. tors ow
Kevdouacl inthe Yarted Motes yte Lrongent & to Bre Yoreton ac interactional Yeibbuoal otticee,
oc aogncy to hom & 1s oddsessed and to ceceive and celura th other execution. Tt cee

9% VST NS\@ - Trans cital Rt Leker Reagitorn oc Request \,

1 “This section (38 vs.cd 781) does ast ececlude. Vee Fconsemithel ba \dtee coga ora oc reques
Vicecty$ com a Loreion oc icternctionel Yeovnel of Bices, Of HORE in the Uaited tees Le woe
A is oddcessed and tts cehurn in dhe same monner 3 ac thetcansmital A o later Coyatory
oc cequest dicectly Toom aw Xeibunol in the Uaiked Votes to the Voveian o¢ international
Vedounol officer, or gorstato whom it is addcessed and ds cehlucn ta the Same.
cranner Lsee IB US.L LMT) - Transmittal & Letkee Rogatory or Requ est \.

") ot 2\
Case 20-40375-KKS Doc1-14 Filed 10/14/20 Page 11 of 24

De RiFiant does exercise his cighat Fo oldtaan civil discovery evidence Gad eropound
sites inter cogehories (depositions) and requests foc production ot documents as is
Proper, yust, and agecopric a. Lsee Fed. R. Bis gt. 0, 708157037, 203),703.9,°7033 7034,
1OBlo, 1037, 1055 1050, 10585 see Fed. R.Civ.F. Mo, 37, 31,32, 33,34 Bo, 37,55 56,53 5
see ASidavit Cor Discovers — Tsterroagtories ond Requests “Yo Produce. MN Ge, Bhar a.
3: Av ae ~ COOZL “SAE yannered aad appended hereto tn foly tov Anis colereace. ° Giant's
ARS i dewsh Cor Raversacy Procee-dinc mb. Cle. Bred. * 32 D0 ae - C0O3d- FAE aad

Ati devits Sor Wobeas Corpus coy Calo: \~cew- \ODNT-CAS , shou” good cause to campe\
suck canal discovers) evidence toc o. Pour »Counded developmect Ad meterioh Facts Which

sha and erove. Yow om Erepondecance &d Wigley ocoockive ctedible evidence. Snet §

 

A) ; he,
a\\ A Ri iad's Sevecat (Ceeleked) \awsuds Mied vor yest ond vate Cedcress a oll

ink cinggenacts are all mecitorious claims 5

3) ' an . ? <S ?
A Siok nas been actually preyudiced and is nclvolly innocest et alt alleged

ceiminal clvar OPS 5

? Nedendactesy aad al\ privity, pactucies) in acive contect anddl bt pachiage Von CATO
Enanagd in ectlern and/or pondkce & Dearal & Sustice y Dench o& Laucltty Beloce
the Law ; Rebitracuy and Lari cious becisions “Aahions, Mouse. & Nisccebion / Authority ,
Disceimackion and/or Degewehion and/or Lonspicocy Vo bepeve nod/or Resistance. to Vne

fA Rayorenet & Geople’s constiidhonall ocdtected Nakocad Riolats , Wurman Rights, andioc

Cint Ralits / Civit Liberties , ocivileg.s sand/ot immuntes , in violation &

Tot ecawtiongs Low C Toskecach onad Standacd a Sed vce) } Walionel Lows 5 and Yes Soqek Lew

Lsee Aidanit Cor Rdversaru, Proceeding M.dCla, Bie gh 3 90- ang ~ (8030 -3 AE

See At idavit Gor Wolbeas CStpos C.h.0e 3 a? \A-on~ Wat? - CAS \.

3

 
Cras BHAPasBOHSD-INEC Bae 4 FilehaUsH2Ho Pangezeiabo
Evidence Te be. Detorned andloe Other Judicial Acts Ve Be Retos wed .
L. Akiak ces pecttuth seels dis CANETY Speciticallyy yintesce got OF1eS MAsSueTS Gad
production & documedts foc the. por pose. a abtaraine, evidence see Fed R.bKcd.&. 108

1037, 1051, 10%3a, 1033, 1034 4 D3&,1037 1 d55 105 / 105% « see. ted Kew Alo 37 3h,
33, 34 B0,37 95 36 5% 5 See. AR dak Gor Mscover -Latercoast oes aad Q

aquest s

To Produce (AD Ka. Brecgt,® i QD~ap - CO SC-JAL yanrened and appended \agceta ia Fun!
Later national Lovet & Sustice EUS) and Taker nek ionel Comal Covet (ite) Torigdiction «enue.

). Please. sez AbKidonih Cor Rdversacyy Preceedin Mb Gig Be ie 3: d0rap - 80030 TAL
Paces a}-d4, Posase o-phs {-7 Ce) annered and moped erate AN You Mrs Colerences

Ekeect a Lack a Sorisdichion Coe 06 Ackion Ox a Ske e

1. Vlease see AM i dawik Gor Adversar Pre ceetting (AL Gio. Bs at 3290 ~ep~ 0O0Z0-3AF

)
Rae 3% PocoscognS , garnered and ogperded Inexeto ia Sul Nowy Unis clecence.

TLatercagtional Vraadecd a At hee

1. Pleose. See. ARS dawik Vor Adversary Proceeding M.D. Fro. Blac DEDDrop  MOOIES AE
Fangs 34-31 facogcogns AS pGnnered and HOD ended \nece ko wy Vow \ouy Was ¢ dlerence.»

Nenral a Suchice / Heart x Pcocedceal Juchice

1. Please gee Aidauik For Adversary Proceedine, M.b.Fla. Blac ™ 2 AC - Op - HDOSC-IAE
Pooe 32 , P Ins WA-AS >
AGL. 3 ATAL\COWp 4
 

' ‘ - tooo ry

. Case 20-40375-KKS Doc1-14 Filed 10/14/20 Page 13 of 24
Please See ARS: dou if Cor Adversacy Pracedia (A.D Gla, Bkegii* 3:90 np -coo0-SAF
AQLS 33-34 sPacosycaghs \Wo-a\ } GQaaened ‘ond 0.99 ied neceka i RN oxy Anis v ekecence.

Nockeing ok Pode Sunk Secvaada _
. Please sea AM i day ih Coc Adversary Cy oceedine, Mb Fre. Beg * Bi a6-ap - HOO30-Tak

Poros B35, Raccoons B8-S  onnened and appen ded heceto ia La Noy Mais colocence .

Damages / Reporotions / Lompersobion

3

Please. See. AR dan th Cac Adversary Proceeding MDC. Be 1% 2: 90- apr OOO30-SAF
3 = he . ‘ ;
Vanes OD~3ke 1 Novcouye ophs 35 -2B annexed and apperded inesebo in Ve ‘omy Mais ced VNC

“Fates not \o aod (Co ceamedt s

}

“ ? Veas @ §te. A\ a iden * Gor Adversary Proceeds Ney M.S, Pa. Broa 2 Lat- ap - NcOBH-GAL
Paces SN 3 Pacagcagh s BATH, onnened ond opparded \naceba in Roi\ ey thas ¢ ole WNCe. ,

2, Whereas he Qawerset Declacotion A \du NOD Riolsts ag) Gv acaclees ¢

\chcle a - Ex enone 15 entitled to all Ene vigils cad Yeeeds ns sek Sack in this Declesation
Wo iWhout dishrackion of anny \aind 1 Suck aS CACE., calos; $e™, \anavacy.; cehaian ) polviical
a¢ direc OPiOre 5 notional ac seciol dG aAN 1 pcopectyy sla ch, oc oklec Slatus aa

\rhicle H- We ane. shall oe held in slavers, or seevitode. 5 shavers, dad the glove deode shall
be pcomrted Lo all Vaeve Yor ens 5 » +

 

chick & Evecsone \nas G cighit Yo recagaition evecwshere OS a Person lefoce. he. cuss,
yo kD

 
Case 220Ca7-DW0G-JAc D4d 4 FikiedOBA/2O0 PagEd4 Dic? 22

Achicle 1 -~ A ace @6 vol oatece. Ve Vous and ae entitled us hout any dis Ceigmaotion
Xo equal Ecdtedhon a Moe love aojniast any di Scciumundtion ia vial otton ot Enis

‘ .  ¥ , . . Lo. : »
Neclacetion aad acganst AO incite neat Yo sudn disceveindlie 5

Ad cle d ~ “Ex ero ne- \aas the cia\nt to an at active remedy) ‘os ne. compete’ notional
Leilounols Foc oXs vielating Vine Vondomestal cialis acasted rans toy Me Coast tubion

oC \ouy Las 5
— | . . »
Achicle \~ Wo ene shall be subjected Yo acoiisacy, acces + detention, oF exile;

Achcle -“Evecapne vas Yee cil Xo seek ond to enyory an Rec eooatnies esuhuee com persecution

 

. _} ; @ io, .
Actele iS => *E veciapne nas ‘ne. Cighat {> om aghonaliiy 5 Wo ane shol\ be oclotcocily, 5
depciwed & neice nationality, noc demed ~\ne cial Xo Ano.nce. Lacie acl Ween
. = —

: © @® ; . / . ; ,
Ackicle QD - Ev icone. nas ne ciohat Yo dceedonn dB gencet ul assertsluy and associctvon 5
Pajy ore. moan ye, compelled Xo ‘bed ony Yo an associotion (i.e, Social Security /

Union Sickles Socvetuy/ OS.) 5”

Achicle 88“ Evervore. 1S aattled Yo on social and in eragt onal order in Wyck Ve
ciokis and Xceedorns Sex Bock, in was Veclosstion canoe Sully caohized
Cie. AAMARY Rehoiaus Consul Association Testamentary Vex ct).

A, Whereas the Yared Wekioas Declacekion on Me bcos As, 3 Lode pendence Yo Raloaral Covdkcies
and Reaches Adopted los foenec at Assemble, Roced ution YH XN) At Decoder (AlO* Qvar antees$

ticle L- “the sulvectio roles Yo ohien Subyvogton, domi Aabic
Qe Cle. { Whe subyect cv a penples Yo NI A Se \, »docunion, and exportation

const ik Nes Oe derrol a Lundamertal orman ciolts woes

ee Rn we pean

Adicle Q) ~ Ail geogles \nave the cighat to self- dehec Action; tos, virtue. ot Yok ciglat They
Freely detecmine theie pol heel cTekus ond ¥ceeks, pursue. the economic Social, And
cuttucal develop mest ;

ok Ot
Case 20-40375-KKS Doc1-14 Filed 10/14/20 Page 15 of 24

aN a . i . .
chicle 2- Aree & i w A cliicel economic, social, o€ ed veoh ancl preparedness should NEVET
Secve OS & pcetext Foe delouing indepeadence. .
Tons ion tenny woe neenne nen ffe re rae ee RR in renee een ae 2
: ee , i j oo j
chcle Y~  Teamediate steps shalt be Token yin level... te Scandtec ol pawecs To The peogles
ck Anose Teecthocies j Sarthot oon condiiions ar Cesecvet wong pin accordance. with Voie deere
=

smocessed ull aod desice,, without Gry, dichackion as To coe. Creed, o calor, in Order
to enolole Vaeen +5 Rayon coenplel g. vadepedence, and A ceedo trv 7 |

 

D>. Whereas the Voted Mekions Declacetion Or. Ve. Rig\its a Lodi genous UA ctoddhnonous)
Peaple S (9007)** OPoresiees ¢

ich cles \\, 30,88, 30 ~Ladi QRndUS ( \atodnonays) Peoples nave. the, sight to seat and air

. * ; * ~ ’
Cedcess yoy CNRANS Wat LAN iaclode £ Ahy LAD OF, or wa and Voie eguit ale\e. comptaratine
oe Stakes shall ocovide ,u4t ond Roi _cadcess Worsvah effective mechan isens 3” .
- ~—

 

ta.o6 - ww 1 ‘ + . . ‘
reamble aod Acticle 3} > Lodigesors Chtockthonous) Veoples Nave the. c3 ost to the ceceg orth )
loses BALL, and ectorcenest & tcenties s Reyszerneris } and dther constcuchive ACCAnaAe ts

-pacluded with Notes oc Vheic Successors and db \nowe. Stokes Wonar ond cospect such

 

 

=

i¢ eaties 3 preemens and other const cuctive GrCooge crests 3

 

 

cticle 20 - Ladi qanous CQ\ cto cet nonous) Peaples Wave the cialt ty \nave. access to ¥ wanes od
Aan S e X TLOANC O.

Gad teclanical assistance. Veora Votes and Varo \n eternal voned Cece eration , For Ve
gaypymed ot Mae. oy ofats cocvouned an Hats Neclor at ory 5.

cchicle Hd ~ Tndicgrous ( Astockthonous) Pooples nave Vne ciclat to Occess 45 end ecomel
decrsivn Vrovaly \wst and Fair of ocedoces Soe Ane cose ution & to af vets Cok \aw) ind

 

disp ctes with Skates or ther ooslies 08 Well ag Yo efeckive. comedies or oll
inksin SMES ot Mele individ val aad collective rights uv

ch cle 3 ~~ Vhe ciglats Cecagnized \verern (tis heclaratvon) constrtute. the Miamoea and ards.
Sac Woe. Suevivel dignity sand voell-loerng tl Vag indi ognous Cavtocktlonovs) pee ples

Ve world.
| lp at a

 
Ease 2062376d088-jApOc idea FitmeddlOsy4ie00 Paggd $pbP42

13. Whereas , the Madeid Convertion Vor Pedteckion in Morsece IBsoy* Qvacaslees in fichicle 1
thot tre delautt status & oli Moors isto the W Moroccan Cinpire ood Sard Stotvs can oaly
\oe. Gocboited vpen completion a oe. notucolizetion process to Ae. Varted Yates akties
plstorning the inl ac med tocser_& the | \\ Mere cca Len ue \see Yeed Scat v, antord j
(00 .$.343-L33 018 Howard) 15 L E864! 1857) ~©9) Co. Moors ace net citizens & the
Wevted Sates gad Comact become Gj CHIzZeR a the Vorted States ae calizeans ore. natives
oc nolvcalized ai persons Yoarn in the Usited Notes ace nat citizens 02 the exceptions
ace. Ladians CAutockthons) aad in Qeneral Moors ( people at edor); > pgs sons iho are nat
citizens can only become such lows, victve. & notucolization athe power A aducobizotion.t
exclusively vested iA Conacess 3 See fat idewit Cor Woleas Corpu 5 EH. Col* D2 Q-cy- WWOYT- CAS
Gecead 5 3P as. OB-3i 5 see Petition Cor Relrencig ($.G.418- 030) with asd Lattecs Rogghor.s,
Letters x Request Cos Totecactivaal Sudicial MSsidtance. ey al. \ .

 

 

 

\H, Wherens s the. cect, a Peace and Ce iend shig (\1g7)* ou aroctees in Acticle Ilo yin case.
® aweer between Yre pactucies (Moors and Verted Srakes), the prisoners ace. nat to be made.
slaves lout to be. exchanged one. foc andtner ees and vf thece shall prove, om debicienc:
on exther gide 5 it shall be, mode ve lou the parame cone. hundred Mexican dallacs Ve
Omekn persor Loodting « Nad is naceed tok. alt OLI Soe, ers glaall oe gv.clhange.d. in
twelve _moaths coon the ty TWeic oeing Token jeer” Loee Petition Cor Relneosing
C5 04.4 18-(0630) arth 3°? Letters Roagitor sf Letters A Request Cor Unternational 3vdicial
Assistance set al.5 see AMidavit Gor Adversary Proceeding M.D Fla Bkegt 3:90 op - co03i
JAE 5 Po, Oe Peo -53 4 Appendix - hocSmestacy E dence vx \nilort & “Ve ack x
Verce wad € ciendshoe Cas 1.

 

 

      

 
| Case 20-40375-KKS Doc1-14 Filed 10/14/20 Page 17 of 24

». Based vpon all A the Cocespine athsaat ocetters and ocelers evidence and charaes tothe
“8 ecnghionel Covet A Suctice. Cic3) ond Dcteractioned Crimmal Couch iced that 6 Ti cards),
ents) mol ougets) s5vb siding wires) Ord oll ps vty poctuies) a Ve. United Soles Federal

separation >in oskve concect and/or partic pa ion ,a6e & paged ia & pattern and/or prochice.
b Wor Ceimes Under the Law a Net) cas ; Grove Breaches of Lhe oceaping and Yollowiag

“ heradlionel Lat Ciaternghioael Vraadacd a Justice) 5 Beneva Lonverio WS 5 Nese tvideace
onvedtioas » Later~fenericon Cony evens ~ Gel anes Ni \ Ceimes, and Misdereanors Vader
clor & Leas Cie. Mesault on Alien (Feceign) Di cialco/ arly ; Atiempted Mucder; Duress;
'9¢ TeSsion3 Genocides Hidnappiag/ Aloduction/ False Lmprison mest ; Romon Trdickings

Vout Geaud / Mest Tornpariog 5 Veampering, WD th Evidesce JO Winessces> A Xk ot prcnstes) 5
Veohatiag Rariast Wihnesseeo/Leboemastes 5 Conspiracy /Depriv ation a R ightls Vader
loc A Vaw 5 Fennage 5 SVav ey 5 Aoveluntory Seevitudes Piraca Under Tre Low Notions;
costs / Monopolies ta Resteorat & Lalernationel Trade), Neniol & Sustice, Denial & & vality
belore the Lew ; Abit Tae ond Capcicious Decisions /Ackioas 3 Nouse. ot Nscedtion /Walvocit 5
iSCSimadion andor Sepcivalion and/oc Lonspi recy Vo Depcve and/or Resistance to he
ryoumadt a People’s constitutionally pcclecled Notucal Kiolats , Numan Rights, and/or

Civil Riohts/ Civil Libecties , pcivvleges , and/or Ymevaities 5 ia Violation & Latecadtione
el ckerackional Srandacd a YN oh ce) 5 Naki onal Law n and Persenol Lows Lsee Att idavits
‘dc Hobens Lopes Cad.Col Fdz4-cv~ DOHT- CAS CAP Civ. Nopecl H's 16-134, 9d-55077,
DB-5515bo) 5 Sez. Lees Rogstory Cor Tckernctionot Sudicied Assishance. ond Apolicatinn Sor
“x Rel. Nation 7 Rumontiotian Unkiedion Cb. Col. DG ~ ene POON -CAS CAS C,, Nope! a 5
A TSBAI, 8055077 , 90-5515); see AVidavit For Adversary Proceeding t.b.Fla. Bkegt. 4

3°20-ap-oo3a-Sae |

 
Case 206037 5d086-jApoc bdd4 FitaddlOG4i00 Praag 8mbe22

Ilo. Wherefore, 1A AH VkEercase i the ceolization a no Nokured Rialats aad Human Ri alts
eaumeccted in the Uaiversel heclarction a Homan Rights areds Uarted Wedions Declacction of
Tadependerce to Colonial Couatries and Peoples \IMb0S) United Notions heclaration on the Rights ot
Ladicgaoes (Rutoclthonpus) Peogles oory# Hoge Coterence on Urivete Lateradtional Low?
Convestion onthe ervice Nocoad A Sudicial and Excayudicial Documedts in Civil ve Lommercial
Matters (5 Dorenbe: Iale5Y, Apostille Loneeation Nochishiag the Requirement at Legislation Foc
Foreign Puiclic bocumeats (5 Dekcber Mo ys Convection cn Loternctional Access To Sustice
(95 Odober \a0ye Comestion pa Choice ok Court Roce mea s (30 Sune. aoesyt Convection onthe
Louw Nog colole to Trusts and Oa Their Recagnition Ca Susinesyy Convection on Unoice & Law
Repliceble Te Certain Rights in Respect Vo Sacvcities Held With Aa Later mediarn(S Sut d006
United Malions Povenadt & Civiland Political Rights (i4o0)* Vienna. Convection on the Lone of “cect
iA, Modeid Lonvestion tor Peatection in Mococee Ceaoy* and \ceaiy § Yeece and Ciewshagh 189"

ARS, ant Tes cect bolt ‘avites Vne. aS sistance a Ve Lnterncdionad Raset r Judice , Teter nat ione,
Cormnal Couct Uits. Cetou Beaspuda, Oice X ‘he Prosecutor 5 Ms, Karen Meoseti Head A Liason Dic
ox Whe LCC te he UN) 5 Warted Nations Caco ting, uoitnoat Vimitetion the Pecmanet Forum on
Lndigenovs Assves >the bodies , OF 008, and speciolized Dogaties X the United Nations Sustem),
in the adtuce Aan &x RA. Achion/ Nemontorion Latervedion for Special Public Pe ssecition, an
for Such eg uitolle celiet 0S iro be. cgptopcicte Yo insore Mne mraimum Cocrechive measuces,
NELESSECY, including without limitation Haancial agsistance and tecnico assistance >
ACCe$$ To aad gromel decision trove, ywst and Kai ococeduces , For Ye honorable cesolutior
od dws achic nm and “The. eaticelay ot Yee. dicecty celoted achionss as well as access to Peck tie.
cemedies for oll inbcingemerts | see AR daits For Hobeus Recpus C.d.Col 3 O15 -ev- WOBHT-CAS
AB C5, Nop F's 1A-13941 30-5507, B0-5515b); cee | ster Rogchory For Latecnational Sadicial Assist
ance and Replication Kor Kn Rel. Action / Ws meotocian Lnbecvedtion ¢ HN .Col¥ 9:19 ey -10347-CA5 Comer. Nop”
71994, 90-5507] DO-S5ISL)> cee. Sw pseme Loud ¥ 13-0138 ~~ PA Bien For Relneering tarth Widavit Fer
Nadidicaion a Setedisn Seder (6.44% BO) and Sodicicl Nace a Adysdicating Coats & aye 19138), see.
Supreme Cov BiS-9138 ~-Supclemetal Briel; See Sepreme Covet Hie. G38 - fet Aion Yeo Wed a beclioros
See, S-ereme Lect A18-loled0-~ Petition Foe Weit of Mandamus 5 see Sues ame Lovet BR bud -~
Perihice Coe Kelrerscing, with 38 Lathers Regetor For TAheracbicnel Sudicica Assi dance yet ale;
gee D-b.C At IG~cv-DOOIS-UNA (D0. Cir, hyp #18 Sait) ~ AM david For Sudiciel Reviews and beborcene
nad Fey Men Gor Wek & Seve Facies , see DL. ti 1G -Wat, ~ AM idavid Gor Gudiciel Revies and Edocce-
meat and Petdion Vor Wee A Seace Cacies |

IS & Bl

 

 
Case 20-40375-KKS Doc1-14 Filed 10/14/20 Page 19 of 24

Wtiont cespect Tully ters nis ae Sudicial Ueeurt Soval Vi Vlocida Loud AtcerTeD” and
executes” Personal Replenia Silver Roads Ceack Road ts VWaratey Cac) Silvec Teade Nolhacs

Add fied Numbers Vo-adlt-Ca-doaira and Wor Q0tl~CA- D0dIK4 Lonnened and oppented 4, Rach"
Veiversal and Loternetionol Wo moortacian Neclacetion Cac Cernmon Lays Peeyudgenedt Wert a
eesenol Reglevin” Deiginal Case Number Wo“@OTT-CA- DOHDTA gad Sled into Ud.Col.* O14 -ec -
O125-CAS-4 as * Surely Bend With Lillateral  Supersedens Soret Bond, Mandetors Judicial
Iehice , Judicial Wadice & let Z Surely 5 dudicial Natice & Qilver Bond, Judicial Nabice a fidveiar
ppcistenest und Sudicicl Watice A Macibime Lien +Tovsice CONTRACT UNDER SEAL Tater dion
lateemest”), as Secucrry to the ICS, ICC, and UN in the neduce a o Supersedens [Surdy Sond
iOTE ¢ “Tre ter ~ Te nde

ores an Cohen) trode .

» ~~ . i . .
dllac meane a United Stobec dallac coin nade & Silver foc USQin

>: Cor ne PUT Bose. A dni s \ cher Rogatory Coc Tahernationad Sy dicral Assistance Gad Application
or Ex Rel. Nchion/ Woman: ariag Latervention, a Nollar is ddlined aS o. Vine Donce Silwee Loria
i819 Sine oc gar Velve in Uceked Seles Red Seal Silver Cectbicates issued bs. Ve Uniied
tates Veeasvey Nia in aceardance. wrth Executive Order LAtio | see. ARR davrt Car
\dversary Proceeding MD.flo Bue A acy Bd- wp ~ OOO3E- SAE, APPENDIX - bocumedary
‘wideoce Bxbobrt ET Crecative Order 44440 | ,

\. AR iat S , oMner cespecttullyy vavites all such other celied , iter caediote cee 5 ned
ucthes celal sin accerd with Netorel Equity 5 Yor Mae onareble Fesalution of nis
nalies os lov and ye slice Fequice :

ne oN No Aor

\ ONE EIN

\ly at a1

 
Cast 2HNASDNKD-INEC ad 4 FikeeaUaH2Ho Paggegeiaho

Commercial Vaeciticotien

 

LT Taquan bullet, alse called Moalk Relshe U Divine Tmmoctel Sgicit in Living Flesh and
dined Campeler Nalecol Man a moyocity by, Fico savad mad and cialteous vr iat cancal
inteaert yea Ve epric. Personen proceeding in Sui Sucis coprcid s General Lrecitor-Vesiedtor /Sett ar
denet ici osy/ Paramoent Security Later ash Hades ( Avtnericated Bich tedhiede / Rearslered Lopysi vA
‘eqystered Vodemark~Voited Stokes for Nmecice Post Office Mo. RE B4to SAD Has YS 5 Reajster ed fictions
dusiness Nome. Varide Depeckmed ot Wate. We. GISODOOIEST Ios Macrtime, Lien No, KE 24590523 0
ritraen Lovatyy Horide. Sos¥, We, SOIOSATIAL; Coliformia UEC 10-1995a5a34q, (oltoenion. VOC
ID-125 3101 0631, Coltocnia UCC IH-T4IS3TI0, Kes vcky UOC DOVY - 9645034 -UN.0!) over HEBTOR/
TNDIYIBVAL” CULLETI-EL, TAQUAN RASHE » Cons and alt alpheloetical ond/ec avmerical variotions
and/or derivations) 5 do hereles, declore god abhi con vader the. penolty, d Hesors vader the
Vorversal Lous a Dur Nos Wik hivine Source. al vhe Corce Uaiversol Aa Ve. Caled and
Mogestic 5 den under the laws a Me Warked Vokes, Finat ne Sorenpen \s Aeve, coceed
Certain, complete to Ye best a omy ouN Vicd-haad personel \roowslede yah misleadin ?
adenissible as evidence sand in accord with Yhe cighieoes uprielit moral iateas aby 3 my
Inacieccble iateat, and i& called BEON Yo otfer chéloric and testify os to tre. Nerocity, A Te ~
evidence Wnecein pravieced and oceerced 1 shalt so tate LIS VES IMG 5 Fed .R.Eu. 301 ADHL09

This oti dawit is doled en or obo out we. £ iew lgveath (i) dew 2 _Kevob inthe.
Mioacish Colerdac Yaar x Der Most Wich Divine Vouree a Kye GForce
Uoiversal Atlas Tre Cratted and Masestic: Fouctees Wordeed Corts Deel)

Gregorian Coleadar Veer (G.0.8.) 3030 + March , (c

Witness Muy Naad and Seals

Gadar pestast, ao thogt pot yy dice, wader Caservey and Uity Case vabion A all ave Fi dat
(Nod Tome Ronde Mats ct ; Asked Pesnce, Anwratew. een Aven ¢ Rr UCC 1-50%
Machk Tac UO gliche belt Cit General Crecutor -Conestar/ Settloc/ Bereliciony/| Rerammmcat Rewrite Laterest Haider
over GY LLETI-CLSI AQUAN RASHE Coa ond all adplrctoet cal and/or aumericul Vatlalans and/or desivchions)

Political Prisoner A War Yor National Liberation Loom Lelociolisen
Unlowstullyy Detained and Falsely Tenprisoned ott . ;
Cederal Carcectional Lastrh dion Coleman Mediven, 0.0. Box 1932; Caeman flonda| 33501 |
a] ot aN
— we 7 feet te wt wt Nr OM TY

Case 20-40375-KKS Doc1-14 Filed 10/14/20 Page 21 of 24 .
-3 Joqvon builat, also called Maalk Rohshe bit berccal Cyecator-Lavector/Sett ac / Bene! iciory/
somourt Security Tsterest Holder over LULLETT-EL ,TROUAN RASUE Cons and all ol gheockical and/or
america verdtions and/or decwdtions) ; compdlest WMatocal Man A mayocity do ceckify and
Rice Waal 00 0c cost the Elev ent nt) doy ot Reyolo in the vges a Dor Lord Alok
als Lyalted and Moyestic Courkeen Qoade ed Forty One. Gan) |b.ey .ada0 ~ (Moe chy ; bo \ the Noregoine
er Koae OF Cor Taternont ancl Seudicrol Assi Stance. oad Rpplication Foc ty Kel Nadvoa/ 3
ornvanitacian Latervention \aa paces {abot | WOS Served tou US. Post al Mout Gest-Clecs Toate Yoepud vpor
) eck at lava, Veited Vhates Borkeugten touct for the Middle bisteit & Horde’

300 Noch Hosan DV eegt Sute 2-150: Gacksoaville. Nlocidan Zaa0 a

) United Hates af Americas United Skates Mtorses, Leneral US Sepoetmest a Sasticet
bea Cradblia Station P.O Boy 683; Washiadton, bisteick & Coluglig, BOOWY
ASO fennsul Gone Avenve. + Wes Wesla nor bs sh ¢ wk a Col uenloio. 20530

| United Stades Pifor nes Clos Anogles )
Federal Burldros, soorn TS tio! BOD Necth Los Anogles Vee Les Angles Lolitornio. ADAIA

| TL ctecnol Revenve Seevice ’
P.0. Box 3 LM ‘ Plat adelgh ow Peoase\Vacin LALD\ “TBA,

Cots OCA Franchise. tax Board ¢
Cenerat Lounsel Seckion; 2.0.0 1780, MS" h-8 60s Ranclye Lecdove, PoliSocain ASTAI- 1190

Fedecel Buren a Peisanss |
420 Fest Vreect BW; Waskiacton Pi stciat at Lalombia 20534

Colitocain MYrocaes: Lenen ol > Uae of C alreoret Ws
P.0, Bex 4443595 Saccamesto, Caldoraa AYAWH-9550

 

Venericon Ror Association’
Bal Mort Clack Wrest; Chicege LWinois (o0A0_

 

§

1% a 2 \

 
Caase2D2DapbK)-JABC be 4 FikeehaUaH2ho Paagexroiay2

a Latbecnetional Bac Ass ociotion’
i Coe " \O 4, Bcide Veeet 5 Londen Eca QA 4ad > Uarted Vingdora

10) United Stotes Bepactmrest A Stole s
Sa-i? slot Clooc SO! C Steedk WO; Wasliagton bisteit sk Colwmboig. 205 9Q-VHO |

\\) Hlocida. Rilorney Generals State J Clocide:
PLol THE CAPITOL Tolloassee Florida S93A4-105D

ID) Voited States bepactmest at Treasue
\500 Peon gil Yani oe Aveave WW; Woshincton, Sista ct A Celumbia. @049D

13) United Sites bepacteret Rm Commerce?
VAOL Constitution Avenve, WU: Washiacron, Disheid A Palombia O0930

14) Usted States Depactmest a ‘Veonsportabion:
395 £. SA cect SW 5 Woshiadion, bisteick ox Ral ombbia Q0493

\5) U.S Securities and Exchange Commissions
Mio? Bankrugt cy Counsel -HAY Sout Slower Vicodt Rute ADD: Los Angeles Kalfocaia AON -45Q\

\t United Hates Lomptralec dle Lorrencyy

_,%
?

NOD Savedtly Street, SU; Washington, disteich A Cumbra, 90319

\7) United Shates Postal Ceevices |
N75 L-Enfast Plozo,$d; Washington, bisteick ot Cumbia S0ab0

\3) Social Security Adenaisheat ion’
UB Bast Moin Srcesk 5 Leesibuca, Florida QA HQ,

\9) OMice A Wis Rohaess °
“The Holy door a Mereu, , OO1B0 Nakican Che
7 — A

iy ok
AD) Toter-Ameri casclaen4is76-Ki03 aoBiocnt oA cEilecheolralaos+ Beage 23 of 24
AS8BA_© Si cont NW: Washi aston, histcict & Cducbia 2000

1) Nistecek i Ldunbia. Depacteeat a Anasvronce Securities, and Banking §
BO Giesk Seek, NE FOL, Washing on sbisteiet ot Columbio. A009

8) Clocide. Office. of Tasvcance Regvlotions
a0 East Goines Si cech + Tallahassee. Tlocide. 39301

3) California hepactmest a Tasvrance. *
300 Secing VWeeet South Tower 3 Los Rageles, 0 olvseaion AporZ |

) United Vobions: |
Gest Avenve @ List? Sree. Wes Yack, New York \ODV

5) Los Nageles lovaty Vheciff Lovdty A Los Naoeles :
HSoo City Veccace. Denes Los Angeles; C alifacaig AD0%-\DdIO

(.) buvel Covet Sheet 5 Lousy, of Duvel:

501 Cash Bos, Hreedks 3 acksoovitle, Vocido. SBROR .
4 2

7) Depactmest a ed ucediea / Selie Nae °
0.0. Box Fipt5 Lowes Bacce Pennsuivasro. \$773, ~AW'35

6) Las Nageles Lovaty Toe Calheckor §
P.O. Box S40, Les Nageles Ralidocavo. AQ0S4 -OWd

\ “Veansucion Ceedtt Guceou
0.0. Box \d0o 5 Chester, Peanssl Year \0aa

 

2) Side al Lolfdoraio Lengluynest Sex elopneat hep net cant ?

 

Barkcugley bees (Wie Hat. 5 0.0, Sox Fab sso 5 Joccamerty, Coltoenion QUASD ~ odOt

a0 xf «Ol

 
Case 20700a7 D00SS-JANoc Dad 4 Filed OSA/2Q0 Page 2D? 22

3) Cy perian Ccedit Bureau:
P.o.Box 4595 , Alen, Texas 20513

29) Cauitax Ccedit Goreee “
0.0. Box THODNL. ANoda, Gercaia 30374

33) Vaited Stokes bisteied Coocts
S56 West {a Weeek i Svite Zi sles Anaeles Rolifocaion Aoa1a

 

YA) Usibed Stakes Veustees
OAS Wilshice. Bovlkevacd 3 vite. (650 Las Kooeles Rolikocaion Qpooi7}
P.0,.Gox49a3 Palatka Florida, 30178 - 0480

Ce , (Ns. Coktou Qensovdery PoaseccYor; OH ice a Ve Reosecutor

4) E sterncitionc’ Licino ned Couct 3 Tako medion bad Ex idence. Dark 5
Post Office Box 185145 D500 EM “Ane Wogve 5 The Nethes lands

 

9) M5. Koren Moseti Wend & the fice
Liosan O8Sice & ne Lokerantionnl Criminal Couet dete Vetted Nokions$

Slob United Notions Plaza ure A725 New York, New York 10019

3 Lenecal Cacker €. Ham TH: CEO, Association & US. Ace?
DADS iDilson Bovietacds clincton Nita DIAC)

4) Mike Porn pce, Sece chars oh Votes 0 3. Depact nest ok State

US. Corcad Aviinecit ot Vague and Taker =henecicun Sectice Roavaat ions
Df ice chk Laternetionel Suaicial Rssistance
WOOL, Steeet, NGs Loom Wort Washington Distcick A Glumbia 3059a- ne

under pectest 3 urttinoct Pics UALS C@serve ) Gad orth ceservation a al aur riots
Mend ‘i YA end VEC 130%
Mactik Tag van Robshe Luttet 1s Generel Gyzedtor- Con ectoc /Settioc/ Beartichary/acomoes Secvritys Tekecost Holder

over LULLETT-EL pTARUAN RASHE Cony and all ah droboed iced and/or pumenerh Vatichions ond/or dest vchions)

  
   
 

   
       
   

—

   

Polidical Oc isoner a War Noe National Lileratian bom Lalontal isan
| Unlart vily Detained and Falsely Timgcisoned os .
¢ ederal Correctional Ta shikylion C sleenan Medion; 0.0. S04 1032; LalemonClorida 13358)

a: a\
